                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 JEREMIAH FOSTER, as trustee of                CV-17-120-GF-BMM
 the STM Liquidating Trust, successor
 and assignee to the claim of Jeremiah         ORDER
 Foster, as trustee for the Chapter 11
 Estate of SHOOT THE MOON, LLC,

 Plaintiff,

 vs.

 KENNETH HATZENBELLER, an
 individual, and JOHN DOES 1-10,

 Defendants.

       This case has settled at a settlement conference held on August 22, 2019.

(Doc. 37.) Accordingly, IT IS HEREBY ORDERED that all deadlines in the

case are VACATED and all motions TERMINATED. The parties shall file a

stipulation for dismissal and submit to the undersigned a proposed order of

dismissal on or before September 27, 2019, or show good cause for their failure

to do so.

       DATED this 4th day of September, 2019.




                                       -1-
